

114 S953 IS: Eastern Nevada Land Implementation Improvement Act
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 953IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Heller (for himself and Mr. Reid) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo facilitate certain pinyon-juniper related projects in Lincoln County, Nevada, to modify the
			 boundaries of certain wilderness areas in the State of Nevada, and to
			 provide for the implementation of a conservation plan for the Virgin
			 River, Nevada.
	
 1.Short titleThis Act may be cited as the Eastern Nevada Land Implementation Improvement Act. 2.Facilitation of pinyon-juniper related projects in Lincoln County, Nevada (a)Facilitation of Pinyon-Juniper Related Projects (1)Availability of special account under Lincoln County Land Act of 2000Section 5(b) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1048) is amended—
 (A)in paragraph (1)— (i)in subparagraph (B), by inserting and implementation after development; and
 (ii)in subparagraph (C)— (I)in clause (i), by striking ; and at the end and inserting a semicolon; and
 (II)by adding at the end the following:  (iii)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction projects and wildfire prevention planning (particularly for pinyon-juniper dominated landscapes) and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan and subject to approval by the Secretary; and; and
 (B)by adding at the end the following:  (3)Waiver of feesProcessing of applications for rights-of-way submitted by local or regional governments within the County necessary to deliver government-provided services to land conveyed pursuant to this Act shall not require payment of cost-recovery fees or payment of contributed funds.
 (4)Cooperative agreementsEstablishment of cooperative agreements between the Bureau of Land Management and the County shall be required for County-provided law enforcement and planning related activities regarding—
 (A)wilderness in the County designated by the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (B)cultural resources identified, protected, and managed pursuant to that Act; (C)planning, management, and law enforcement associated with the Silver State OHV Trail designated by that Act; and
 (D)planning associated with land disposal and related land use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to that Act and this Act..
					(2)Availability of special account under Lincoln County Conservation, Recreation, and Development Act
 of 2004Section 103 of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2406) is amended—
 (A)in subsection (b)(3)— (i)in subparagraph (E), by striking ; and at the end and inserting a semicolon;
 (ii)in subparagraph (F), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (G)development and implementation of comprehensive, cost-effective, and multijurisdictional hazardous fuels reduction and wildfire prevention planning (particularly for pinyon-juniper dominated landscapes) and other rangeland and woodland restoration projects within the County, consistent with the Ely Resource Management Plan and subject to approval by the Secretary.; and
 (B)by adding at the end the following:  (d)Waiver of feesProcessing of applications for rights-of-way submitted by local or regional governments within the County necessary to deliver government-provided services to land conveyed pursuant to this Act shall not require payment of cost-recovery fees or payment of contributed funds.
 (e)Cooperative agreementsEstablishment of cooperative agreements between the Bureau of Land Management and the County shall be required for County-provided law enforcement and planning related activities regarding—
 (1)wilderness in the County designated by this Act; (2)cultural resources identified, protected, and managed pursuant to this Act;
 (3)planning, management, and law enforcement associated with the Silver State OHV Trail designated by this Act; and
 (4)planning associated with land disposal and related land use authorizations required for utility corridors and rights-of-way to serve land that has been, or is to be, disposed of pursuant to this Act and the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1046)..
					(b)Disposition of proceeds
 (1)Disposition of proceeds under Lincoln County Land Act of 2000Section 5(a)(2) of the Lincoln County Land Act of 2000 (Public Law 106–298; 114 Stat. 1047) is amended by inserting and the Lincoln County Regional Development Authority or any other County economic development organization after schools.
 (2)Disposition of proceeds under Lincoln County Conservation, Recreation, and Development Act of 2004Section 103(b)(2) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2405) is amended by striking and transportation and inserting transportation, and the Lincoln County Regional Development Authority or any other County economic development organization.
 (c)Certain land in utility corridor not withdrawnSection 301(c) of the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2413) is amended in the matter preceding paragraph (1) by inserting (other than land in the corridor located in sections 3, 4, 5, 6, 7, 8, 9, 10, 11, 14, and 15, T. 7 N., R. 68 E.) after subsection (a).
			3.Mt. Moriah Wilderness, High Schells Wilderness, and Arc Dome Wilderness boundary adjustments
 (a)Amendments to the Pam White Wilderness ActSection 323 of the Pam White Wilderness Act of 2006 (16 U.S.C. 1132 note; Public Law 109–432; 120 Stat. 3031) is amended by striking subsection (e) and inserting the following:
				
 (e)Mt. Moriah Wilderness adjustmentThe boundary of the Mt. Moriah Wilderness established under section 2(13) of the Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law 101–195) is adjusted to include—
 (1)the land identified as the Mount Moriah Wilderness Area and Mount Moriah Additions on the map entitled Eastern White Pine County and dated November 29, 2006; and (2)the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment Mt. Moriah Wilderness Area and dated June 18, 2014.
 (f)High Schells Wilderness adjustmentThe boundary of the High Schells Wilderness established under subsection (a)(11) is adjusted to include the land identified as Include as Wilderness on the map entitled McCoy Creek Adjustment and dated November 3, 2014, and to exclude the land identified as NFS Lands on the map entitled Proposed Wilderness Boundary Adjustment High Schells Wilderness Area and dated June 17, 2014..
 (b)Amendments to the Nevada Wilderness Protection Act of 1989The Nevada Wilderness Protection Act of 1989 (16 U.S.C. 1132 note; Public Law 101–195; 103 Stat. 1784) is amended by adding at the end the following:
				
 12.Arc Dome Boundary adjustmentThe boundary of the Arc Dome Wilderness established under section 2(2) is adjusted to exclude the land identified as Exclude from Wilderness on the map entitled Arc Dome Adjustment and dated November 3, 2014..
 4.Implementation of Conservation Plan, Virgin River, NevadaSection 3(d)(3)(B) of Public Law 99–548 (100 Stat. 3061; 116 Stat. 2018) is amended by striking development of a multispecies habitat conservation plan for and inserting development and implementation of a conservation plan to benefit fish and wildlife species of. 